Case 18-34214-bjh11 Doc 25 Filed 03/04/19                Entered 03/04/19 17:14:49   Page 1 of 3



John E. Mitchell
Scott D. Lawrence
AKERMAN LLP
2001 Ross Avenue, Suite 3600
Dallas, TX 75201
Telephone: (214) 720-4300
john.mitchell@akerman.com
scott.lawrence@akerman.com

Counsel for Lonestar Liquid Assets LLC

                             UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

         In re:                                    §
                                                   §        Chapter 11
         NOBLE REY BREWING CO., LLC                §
                                                   §        Case No. 18-34214
                  Debtor.                          §

                              NOTICE OF APPEARANCE,
                    REQUEST FOR SERVICE OF NOTICES AND PAPERS,
                      AND TO BE ADDED TO MASTER SERVICE LIST

         PLEASE TAKE NOTICE that Scott D. Lawrence of Akerman LLP hereby appears in

the above-captioned case, as counsel for party in interest Lonestar Liquid Assets LLC

("Lonestar"), pursuant to 11 U.S.C. Sec. 1109(b) and Bankruptcy Rules 2002(a) and (b), 3017(a),

and 9013 of the Federal Rules of Bankruptcy Procedure and hereby requests that copies of all

notices and pleadings given or filed in the above-captioned case and any other case(s)

consolidated herewith be given and served upon the party listed below at the following address

and that such party be added to the Master Service List:

                                                AKERMAN LLP
                                                Scott D. Lawrence
                                         2001 Ross Avenue, Suite 3600
                                                Dallas, TX 75201
                                              Tel.: (214) 720-4300
                                         scott.lawrence@akerman.com




                                                1 of 3
48151695;1
Case 18-34214-bjh11 Doc 25 Filed 03/04/19               Entered 03/04/19 17:14:49       Page 2 of 3



         PLEASE TAKE FURTHER NOTICE, that the foregoing demand includes not only the

notices and papers, but also includes, without limitation, any notice, application, complaint,

demand, motion, petition, pleading, or request, whether formal or informal, written or oral, and

whether transmitted or conveyed by mail, delivery, telephone, facsimile, telegraph, telex or

otherwise filed or made with regard to the referenced cases and proceedings herein. Please add

the attorney of record to such mailing matrix as may be used for all purposes in this case.

         PLEASE TAKE FURTHER NOTICE, that this Notice of Appearance and any

subsequent appearance, pleading, claim, or suit is not intended nor shall be deemed to waive

Lonestar's: (i) right to have final orders in noncore matters entered only after de novo review by a

district court judge; (ii) right to trial by jury in any proceedings so triable herein or in any case,

controversy or proceeding related hereto; (iii) right to have the reference withdrawn by the

United States District Court in any matter subject to mandatory or discretionary withdrawal; or

(iv) other rights, claims, actions, defenses, setoffs or recoupments to which Lonestar is or may be

entitled under agreements, at law, or in equity, all of which rights, claims, actions, defenses,

setoffs, and recoupments expressly are hereby reserved.

DATED: March 4, 2019                                    Respectfully submitted,

                                                        AKERMAN LLP

                                                        By: /s/ Scott D. Lawrence
                                                        John E. Mitchell, Tex. Bar No. 00797095
                                                        Scott D. Lawrence, Tex. Bar No. 24087896
                                                        2001 Ross Avenue, Suite 3600
                                                        Dallas, TX 75201
                                                        Tel.: (214) 720-4300
                                                        Fax: (214) 981-9339
                                                        john.mitchell@akerman.com
                                                        scott.lawrence@akerman.com

                                                        Attorneys for Lonestar Liquid Assets, LLC



                                               2 of 3
48151695;1
Case 18-34214-bjh11 Doc 25 Filed 03/04/19              Entered 03/04/19 17:14:49     Page 3 of 3



                                 CERTIFICATE OF SERVICE

         I hereby certify that on March 4, 2019, a true and correct copy of the foregoing was

served by the Court's Electronic Case Filing System to all parties registered or otherwise entitled

to receive electronic notices.


                                                       /s/ Scott D. Lawrence
                                                       Scott D. Lawrence




                                              3 of 3
48151695;1
